Exhibit 10.1.1

 

FIRST AMENDMENT TO

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of the 11th day of March, 2004 by and
among Standard Parking Corporation, a Delaware corporation (the “Company”), the
lenders party thereto (collectively, the “Lenders” and individually, a
“Lender”), and LaSalle Bank National Association (“LaSalle”), a national banking
association, as agent for the Lenders (in such capacity, the “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Agent, the Lenders and the Company are party to that certain Second
Amended and Restated Credit Agreement dated as of August 28, 2003 (as such
agreement may be further amended, restated, modified or supplemented and in
effect from time to time, the “Credit Agreement”), and

 

WHEREAS, the Agent, the Lenders and the Company desire to amend the Credit
Agreement in certain respects, as hereinafter described in this Amendment;

 

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.                                       Definitions.  Capitalized terms used in
this Amendment, unless otherwise defined herein, shall have the meanings
ascribed to such terms in the Credit Agreement.

 

2.                                       Amendments.  The Loan Documents are
hereby amended as follows:

 

(a)                                  The Credit Agreement is hereby amended by
deleting the definition of Adjusted EBITDA in its entirety and replacing it with
the following:

 

“Adjusted EBITDA” shall mean without duplication, for any Calculation Period,
the sum of (A) Net Income for such period, excluding to the extent reflected in
determining such Net Income:  (i) the income of any Person accrued prior to the
date it becomes a Subsidiary of the Company or is merged into or consolidated
with the Company or any of its Subsidiaries or that Person’s assets are acquired
by the Company or any of its Subsidiaries, (ii) the proceeds of any insurance
policy, (iii) gains (but not losses) from the sale, exchange, transfer or other
disposition of property or assets not in the ordinary course of business of the
Company and its Subsidiaries, and related tax effects in accordance with
Generally Accepted Accounting Principles, (iv) any other extraordinary or
non-recurring gains or other gains not from continuing operations of the Company
or its Subsidiaries, and related tax effects in accordance with Generally
Accepted Accounting Principles, (v) the income of any Person (including without
limitation any Subsidiary or Joint Venture, but excluding any Wholly Owned
Subsidiary) in which any Person other than the Company or any of its
Subsidiaries has a joint

 

--------------------------------------------------------------------------------


 

interest or partnership interest or other ownership interest, to the extent that
the declaration or payment of dividends or similar distributions by that
Subsidiary or Joint Venture is not at the time permitted by operation of the
terms of its charter or of any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary or Joint
Venture, except to the extent of the amount of dividends or other distributions
that are actually paid in cash to the Company during such period, (vi)
extraordinary non-cash losses and non-recurring non-cash charges (including,
without limitation, non-cash losses resulting from disposition of Facility
Leases and Facility Management Agreements, the write off of intangible assets
during such period and non-cash charges of up to $500,000 in the aggregate
resulting from the write-off of prior financing fees), (vii) income taxes,
(viii) minority interests, (ix) interest income net of interest expense, as
defined in accordance with Generally Accepted Accounting Principles (x)
depreciation and amortization expense, (xi) restructuring and other special
charges of up to $3,200,000 incurred by the Company in calendar year 2003 as a
result of consummating the transactions contemplated by this Agreement, (xii)
any other extraordinary or non-recurring amounts or other amounts received by
the Company or any of its Subsidiaries from, or in respect of, any disposition
or termination of any Facility Lease or Facility Management Agreement of the
Company or its Subsidiaries, provided that, any such amount arising from a
single transaction shall only be excluded from Net Income if it equals or
exceeds $250,000; (xiii) any Affiliate Amount made pursuant to subsection
5.2(l)(2); and (xiv) a non-cash charge of up to $2,700,000 in calendar year 2003
of amounts due to the Company relating to the Company’s operation of the parking
facilities at the Bradley International Airport in Hartford, Connecticut, plus
(B) Adjusted EBITDA as calculated herein of any Person related to any Permitted
Acquisition consummated during such Calculation Period, calculated, upon the
Agent’s consent, as if such Permitted Acquisition had occurred on the first day
of the relevant period.

 

(b)                                 The other Loan Documents are hereby amended
in accordance with the foregoing amendment to the Credit Agreement, to the
extent such amendment is applicable to each other Loan Document.

 

3.                                       Reaffirmation and Confirmation of
Security Interest.  The Company and the Guarantors hereby confirm to the Agent
that each have granted to the Agent, for the benefit of the Lenders, a security
interest in or lien upon substantially all of their respective property,
including, without limitation, all the property described in the Security
Documents, in order to secure the obligations of the Company to the Agent and
the Lenders pursuant to the Credit Agreement.  The Company and each Guarantor
hereby reaffirms its respective grant of such security interest and lien to the
Agent, for the benefit of the Lenders, for such purpose in all respects.

 

4.                                       Reaffirmation and Confirmation of
Guaranties.  The Guaranty, as amended, is hereby reaffirmed as of the date
hereof in all respects by each of the Guarantors and shall continue from and
after the date hereof and shall remain in full force and effect, as amended,
from and after the date hereof, and the obligations guaranteed under the
Guaranty shall include

 

2

--------------------------------------------------------------------------------


 

the Company’s obligations under the Credit Agreement and the other Loan
Documents, as amended.

 

5.                                       Representation and Warranties.  To
induce the Agent and the Lenders to enter into this Amendment, the Company and
the Guarantors hereby represent and warrant to the Agent and the Lenders that:

 

(a)                                  Since December 31, 2002, there has been no
development or event, which has had or could reasonably be expected to have a
material adverse effect on the Company’s or the Guarantors’ respective
businesses or financial condition.  No Event of Default or Unmatured Event has
occurred or would occur after giving effect to this Amendment.

 

(b)                                 The Company and the Guarantors each have the
corporate power and authority, and the legal right, to make and deliver this
Amendment and to perform all of their respective obligations under the Loan
Documents, as amended by this Amendment, and each has taken all necessary
corporate action to authorize the execution and delivery of this Amendment.

 

(c)                                  When executed and delivered, this Amendment
and each Loan Document, as amended by this Amendment, will constitute legal,
valid and binding obligations of the Company or the Guarantors, as applicable,
enforceable against each signatory thereto, in accordance with their respective
terms, except as affected by bankruptcy, insolvency, reorganization, moratorium
and other similar laws relating to or affecting the enforcement of creditors’
rights generally, and general equitable principles (whether considered in a
proceeding in equity or at law).

 

(d)                                 The representations and warranties made by
the Company and the Guarantors in the Loan Documents to which each is a party
are true and correct in all material respects on and as of the date hereof,
before and after giving effect to the effectiveness of this Amendment, as if
made on and as of this date, other than those that relate to an earlier or
specific date.

 

6.                                       Miscellaneous.

 

(a)                                  Captions.  Section captions and headings
used in this Amendment are for convenience only and are not part of and shall
not affect the construction of this Amendment.

 

(b)                                 Governing Law.  This Amendment shall be a
contract made under and governed by the laws of the State of Illinois, without
regard to conflict of laws principles.  Whenever possible, each provision of
this Amendment shall be interpreted in such a manner as to be effective and
valid under applicable law, but if any provision of this Amendment shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Amendment.

 

(c)                                  Severability.                             
Any provision of this Amendment held by a court of competent jurisdiction to be
invalid or unenforceable shall not impair or invalidate the remainder of this
Amendment and the effect thereof shall be confined to the provision so held to
be invalid or unenforceable.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Counterparts; Facsimile Signature.  This
Amendment may be executed in one or more counterparts, each of which shall be
deemed to be an original, but all of which shall together constitute but one and
the same document.  This Amendment may be executed by facsimile signature, and
any such facsimile signature by any party hereto shall be deemed to be an
original signature and shall be binding on such party to the same extent as if
such facsimile signature were an original signature.

 

(e)                                  Successors and Assigns.  This Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

(f)                                    References.  From and after the date of
execution of this Amendment, any reference to any of the Loan Documents
contained in any notice, request, certificate or other instrument, document or
agreement executed concurrently with or after the execution and delivery of this
Amendment shall be deemed to include this Amendment unless the context shall
otherwise require.

 

(g)                                 Continued Effectiveness.  Notwithstanding
anything contained herein, the terms of this Amendment are not intended to and
do not serve to effect a novation as to the Credit Agreement, the Notes or any
other Loan Document.  The parties hereto expressly do not intend to extinguish
the Credit Agreement or any other Loan Document.  Instead, it is the express
intention of the parties hereto to reaffirm the indebtedness created under the
Credit Agreement, as evidenced by the Notes, and as secured by the collateral
described in the Security Documents.  The Loan Documents, except as modified
hereby, remain in full force and effect and are hereby reaffirmed in all
respects.

 

(h)                                 Successors and Assigns.  This Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

[Balance of page intentionally left blank; signature page follows.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Second Amended and Restated Credit Agreement to be duly executed under seal and
delivered by their respective duly authorized officers on the date first above
written .

 

 

STANDARD PARKING CORPORATION

LASALLE BANK NATIONAL
ASSOCIATION, as Agent and a Lender

 

 

 

 

By:

 

 

By:

 

 

 

Name:

 

 

Name:

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

GOLDENTREE HIGH YIELD
OPPORTUNITIES I, L.P.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

GOLDENTREE HIGH YIELD
OPPORTUNITIES II, L.P.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

GOLDENTREE LOAN OPPORTUNITIES
I, LIMITED

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

GOLDENTREE LOAN OPPORTUNITIES
II, LIMITED

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

GOLDENTREE HIGH YIELD VALUE
MASTER FUND, L.P.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

5

--------------------------------------------------------------------------------


 

[Guarantor Signature Page to First Amendment

to Second Amended and Restated Credit Agreement]

 

ACKNOWLEDGED AND AGREED, this 11th day of March, 2004:

 

AP Holdings, Inc., a Delaware corporation

APCOA Bradley Parking Company, LLC,
A Connecticut limited liability company

 

 

 

By:

 

 

By:

 

 

 

Name:

 

 

Name:

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

APCOA LaSalle Parking Company, LLC,
A Louisiana limited liability company

Hawaii Parking Maintenance, Inc., a
Hawaii corporation

 

 

 

By:

 

 

By:

 

 

 

Name:

 

 

Name:

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

Standard Auto Park, Inc., an Illinois
corporation

Standard Parking Corporation IL, a
Delaware corporation

 

 

 

By:

 

 

By:

 

 

 

Name:

 

 

Name:

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

Tower Parking, Inc., a Delaware corporation

Virginia Parking Service, Inc., a Delaware
corporation

 

 

 

By:

 

 

By:

 

 

 

Name:

 

 

Name:

 

 

 

Title:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------